OFFIClM^MiKtSliEiitjRT OF CRIMINAL APPEALS OF TEXAS
                   P.CMB0X..JS308, CAPITOL STATION, AUSTIN, TEXAS £8,7 LI
                                                                   tffc»»
            state d$Mm&§                                       2 ttS 4 rS&ttjrrg-^rA
                                                                              3BT PITNEV BOWES
            PENALTY F©K
                                                               02 1R                _
       -    FRBVATE USE                                        0006557458     DEC 1 6 2014
12/8/2014                               Q.U.                   MAILED FROM ZIP CODE 78 701
GONZALES, JOHN EDWARD            v Tr. Ct.»No: 959620-B                        WR-62,603-06
On this* day,'the application for 11.07J/Vrit of'Habeas Corpus has been received
and presented to the Court.         '' :>• ,:, j
                                                                            Abel Acosta, Clerk
                              JOHN EDWARD GONZALES
                                                            L41742